Dismissed and Memorandum Opinion filed February 11, 2010.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00094-CR
____________
 
JOSE C. LOPEZ, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 232nd District Court
Harris County, Texas
Trial Court Cause No. 932220
 

 
M E M O R A
N D U M   O P I N I O N
A jury convicted appellant of aggravated sexual assault of a
child and assessed punishment at confinement in prison for ninety-nine years.
Appellant’s conviction was affirmed, and the Court of Criminal Appeals denied
appellant’s petition for discretionary review. See Lopez v. State,
No. 11-03-00250-CV, 2005 WL 1116037 (Tex. App.— Eastland May 12, 2005, pet.
ref’d) (not designated for publication).
On November 18, 2009, appellant filed several post-conviction
motions in the trial court. This is an attempted appeal of the trial court’s
orders denying appellant’s motions to set aside, vacate and arrest judgment,
for evidentiary hearing, and for appointment of counsel signed November 25,
2009. 
We lack jurisdiction over this attempted appeal. The
exclusive post-conviction remedy after final felony convictions in Texas courts
is through a writ of habeas corpus returnable to the Texas Court of Criminal
Appeals, pursuant to article 11.07 of the Code of Criminal Procedure. Ater
v. Eighth Court of Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App. 1991);
Tex.Code Crim. Proc. Ann. art. 11.07, § 3(a) (Vernon Supp.2009).
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Panel consists of Chief Justice
Hedges and Justices Anderson and Christopher.
Do Not Publish — Tex. R. App. P. 47.2(b).